Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/7/2022.  As directed by the amendment, claims 1, 4, 6-12, and 14-18 have been amended, claim 5 has been canceled, and no claims have been added. Thus, claims 1-4 and 6-18 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Fig. 9 remains objected to because the lines are not well defined enough to give them satisfactory reproduction characteristics. See 37 CFR 1.84(l). It is difficult to read the words and symbols within the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 10, the newly added limitation of “the operation of the MDI to ascertain…c) dislodgement of an actuator cap from the MDI” (ln. 17-22) is new matter when considered in combination with the “foldable-flap integral to the cylindrical portion from a first end configured to cover a top portion of the MDI” (ln. 6-7). The applicant appears to be mixing the embodiment depicted in Figure 3 with the embodiment depicted in Figure 6. The applicant does not have support for both (1) a foldable-flap configured to cover a top portion of the MDI, and (2) a microcontroller that is configured to ascertain the dislodgement of an actuator cap from the MDI in the same device.
	The remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-4, 6-9, 11-12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al (20160325058) in view of Von Hollen (2016/0051776).
	Regarding claim 1, Samson discloses an adherence-monitoring and tracking device for capturing usage of a metered dose inhaler (MDI) (Fig. 1B, attachable assembly 30, which can be configured to perform the same functions as the system 10 of Fig. 1A; see [0076]. Throughout this rejection, reference will be made to “pulmonary medication delivery device (PMMD) 14” because the functions of PMMD 14 and subcomponents are also attributable to attachable assembly 30 as stated in paragraph [0076]), the device comprising: 
an enclosure configured to enclose the MDI (Fig. 1B, attachable assembly 30 is a housing that encloses an MDI housing 28; see [0077]); and 
an electro-mechanical system forming a part of the enclosure configured to sense and log the operation of the MDI ([0077] discloses that the attachable assembly 30 may “snap” and/or have clips that allow the assembly 30 to be attached to the housing 28. This is considered to be a “mechanical” feature of the assembly 30. [0078] discloses that the attachable assembly 30 has one or more electrical components. Thus, the attachable assembly is both electrical and mechanical (i.e. an “electro-mechanical” system). Fig. 4 additionally provides a schematic example of an electrical-mechanical system similar to one that would be found in attachable assembly 30), said electro-mechanical system comprising: 
at least one transducer configured to capture one or more parameters pertaining to an operation of the MDI by a user ([0078] discloses the use of one or more flow sensors. [0079] discloses the use of other sensors such as an accelerometer, electrical switch, temperature sensor, electrodes with ECG circuitry, and other sensors); and 
a microcontroller configured to process said captured parameters (Fig. 4, processor 150, which is representative of a microcontroller that would be located within attachable assembly 30), wherein the microcontroller is configured to process the data received from said at least one transducer during the operation of the MDI to ascertain: 
a) a number of steps undertaken during an inhalation maneuver by the user ([0043]-[0044] discloses that PMMD 14 may detect that inhalation by the user is taking place. [0047] discloses that PMMD 14 may also detect when the MDI canister is actuated. These are two separate steps a user would take during an inhalation maneuver. Thus, the microcontroller is configured to detect “a number of steps” undertaken during an inhalation maneuver by the user; 
b) shaking of the MDI before usage ([0105] discloses that PMMD 14 may include one or more accelerometers that would detect if the user shook PMDD 14 for a sufficient duration and with a sufficient magnitude); 
d) occurrence of exhalation before inhalation ([0065] and [0069] discloses PMDD 14 detecting an exhalation exceeding a sufficient threshold volume or flow rate prior to inhalation by the user); 
e) inhalation for a certain duration before and after generation of spray ([0069] discloses detecting a time from the start of inhalation to the actuation being within a threshold. Fig. 14 depicts real time data collection that includes the amount of time inhalation continues after the generation of spray 358; see [0164]-[0165]); and 
f) restoration of the actuator at the MDI (Fig. 14 depicts that the end of actuation is captured in the actuation data 358, whereby restoration of the actuator would correspond to this point); and 
an output-unit configured to render data pertaining to operation of the MDI ([0080] discloses that attachable assembly 30 may include one or more output devices configured to transmit alerts to the user).
	Samson does not disclose that the microcontroller is configured to ascertain c) a dislodgement of an actuator cap from the MDI.

	However, Von Hollen teaches a system for monitoring the usage of an inhaler (Fig. 1, usage monitoring device 16), wherein the system includes a controller that detects the dislodgement of an actuator cap from the inhaler (Fig. 1, processor 36 detects when cover 23 has been removed from inhaler end 20 and begins to storage information related to the user of the inhaler during a treatment session; see [0023]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller of the monitoring device of Samson to be configured to ascertain the dislodgement of an actuator cap as taught by Von Hollen to allow the microcontroller to detect the beginning of a treatment session and to begin collecting and recording usage data of the treatment session.
	Regarding claim 2, the modified monitoring device of Samson has said at least one transducer as a pressure-sensor (Samson, [0045], discloses that the air flow sensor may be a pressure sensor) and an accelerometer (Samson, [0079], discloses the use of an accelerometer).
	Regarding claim 3, the modified monitoring device of Samson has the microcontroller adapted to process data received from the user and one or more transducers to determine a schedule of usage of the MDI based on a medical-prescription (Samson, [0053], discloses that PMDD 14 may alert a user when to take medication based on a schedule, wherein this schedule may be made or modified by a clinician based on data received from the PMDD 14).
	Regarding claim 4, the modified monitoring device of Samson has the microcontroller configured to process data received from the one or more transducers to determine a real-time tracking of an inhalation flow rate (Samson, Fig. 14 depicts real-time tracking of the inhalation flow rate; see [0064]).
	Regarding claim 6, the modified monitoring device of Samson has the modified monitoring device of Samson has the microcontroller as configured to provide a plurality of alerts to certify the correctness of a user-operation of the MDI based on the inhalation-profile of the user and ascertained parameters (a)-(f) (Samson, [0064], discloses visual, audible, and/or tactile alerts based on patient air flow and other detected usage parameters).
	Regarding claim 7, the modified monitoring device of Samson has the microcontroller configured to process the data received from said at least one transducer during the operation of the MDI to determine (a) orientation of the MDI ([0105] discloses using accelerometer data to determine of PMDD 14 was oriented correctly),  (b) timing of an actuation (Samson, [0064], discloses instruction a user to actuated the medication and a specific time based on processed data), and (c) an inhalation flow-profiled captured during operation of the device (Samson, Fig. 14); to thereby ascertain a correctness in coordination between the inhalation and actuation ([0064] discloses determining with actuation was “good” or “bad”).
	Regarding claim 8, the modified monitoring device of Samson has the microcontroller configured to consolidate data pertaining to a historical adherence of the user to a dose-schedule (Samson, [0146] discloses tracking the number of actuations detected from the PMDD within a given time period and tracking the patient’s compliance with a prescribed treatment); synchronizing the consolidated data periodically with an external-storage (Samson, [0072] discloses transmitting a drug delivery log with an outside networked server or remote clinician device); capture data pertaining to an inhalation-maneuver as part of a forthcoming dose in the dose schedule (Samson, [0066] discloses capturing “flow profiles” that are then used as part of determining forthcoming doses); and depict adherence of the user to the dose-schedule as a percentage and/or absolute number as a function of time and/or drug prescribed (Samson, [0146]).
	Regarding claim 9, the modified monitoring device of Samson has the output-unit triggered by the microcontroller as configured to render an indicator of valid-coordination between an actuation and the inhalation maneuver during the usage of the MDI (Samson, [0064], discloses generating indications if an actuation as “good” or “bad”).
Regarding claim 11, Samson discloses an adherence-monitoring and tracking device for capturing usage of a metered dose inhaler (MDI) (Fig. 1B, attachable assembly 30, which can be configured to perform the same functions as the system 10 of Fig. 1A; see [0076]. Throughout this rejection, reference will be made to “pulmonary medication delivery device (PMMD) 14” because the functions of PMMD 14 and subcomponents are also attributable to attachable assembly 30 as stated in paragraph [0076]), the device comprising: 
a housing configured to accommodate an MDI defined by an assembly of a canister and a mouth-piece (Fig. 1B, attachable assembly 30 is configured to accommodate an MDI having a mouthpiece 28 and a canister 20; see [0077]), wherein the housing comprises:
an elongated hollow-block open at a bottom of the housing configured to accommodate a canister of the MDI (Fig. 1B, attachable assembly 30 is an elongated hollow-block that is open at the bottom. The opening accommodates by the housing/mouthpiece 28 and canister 20 of the MDI); and 
an electro-mechanical system supported within the housing configured to capture an operation of the MDI and electronically-render data associated thereto (Fig. 4 provides a schematic example of an electrical-mechanical system comprising a sensor and processor similar to one that would be found in the housing of the attachable assembly 30), the electro-mechanical system comprising:
at least one transducer configured to capture one or more parameters pertaining to an operation of the MDI by a user ([0078] discloses the use of one or more flow sensors. [0079] discloses the use of other sensors such as an accelerometer, electrical switch, temperature sensor, electrodes with ECG circuitry, and other sensors); and 
a microcontroller configured to process said captured parameters (Fig. 4, processor 150, which is representative of a microcontroller that would be located within attachable assembly 30), wherein the microcontroller is configured to process the data received from said at least one transducer during the operation of the MDI to ascertain: 
a) a number of steps undertaken during an inhalation maneuver by the user ([0043]-[0044] discloses that PMMD 14 may detect that inhalation by the user is taking place. [0047] discloses that PMMD 14 may also detect when the MDI canister is actuated. These are two separate steps a user would take during an inhalation maneuver. Thus, the microcontroller is configured to detect “a number of steps” undertaken during an inhalation maneuver by the user; 
b) shaking of the MDI before usage ([0105] discloses that PMMD 14 may include one or more accelerometers that would detect if the user shook PMDD 14 for a sufficient duration and with a sufficient magnitude); 
d) occurrence of exhalation before inhalation ([0065] and [0069] discloses PMDD 14 detecting an exhalation exceeding a sufficient threshold volume or flow rate prior to inhalation by the user); 
e) inhalation for a certain duration before and after generation of spray ([0069] discloses detecting a time from the start of inhalation to the actuation being within a threshold. Fig. 14 depicts real time data collection that includes the amount of time inhalation continues after the generation of spray 358; see [0164]-[0165]); and 
f) restoration of the actuator at the MDI (Fig. 14 depicts that the end of actuation is captured in the actuation data 358, whereby restoration of the actuator would correspond to this point).
	Samson does not disclose (1) a cover hinged at the bottom of the hollow-block, wherein said hinged cover is rotatable to act as a removable-lid at the bottom of the hollow-block and thereby selectively cover a mouthpiece linked to the canister accommodated in the hollow-block, or (2) that the microcontroller is configured to ascertain a dislodgement of an actuator cap from the MDI.
	However, Von Hollen teaches a system for monitoring the usage of an inhaler (Fig. 1, usage monitoring device 16), wherein the system includes (1) a cover hinged at the bottom of a hollow block (Fig. 1, cover 23 and cover holder 24 are hinged at the bottom of the housing 30 via tether 38), wherein said hinged cover is rotatable to act as a removable-lid at the bottom of the hollow block and thereby selectively cover a mouthpiece linked to the canister accommodated in the hollow-block ([0026] discloses that the cover is electively removed from the opening 22 of the mouthpiece, wherein the cover rotates about the attachment point of the tether 38 to the housing 30) and (2) a controller that detects the dislodgement of an actuator cap from the inhaler (Fig. 1, processor 36 detects when cover 23 has been removed from inhaler end 20 and begins to storage information related to the user of the inhaler during a treatment session; see [0023]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller of the monitoring device of Samson to be configured to ascertain the dislodgement of an actuator cap that is connected to and hinged at the bottom of the housing of the monitoring device as taught by Von Hollen to allow the microcontroller to detect the beginning of a treatment session and to begin collecting and recording usage data of the treatment session.
	Regarding claim 12, the modified monitoring device of Samson has a top of the hollow-block as configured to act as a guide for allowing a user to impose downward-push to the canister for operating the MDI (Samson, Fig. 1B, housing 30 fully surrounds the canister 20 and body 28, thereby acting as a guide for the user when the user imposes downward push on the canister 20).
	Regarding claim 14, the modified monitoring device of Samson discloses a display connected to the electromechanical-system and supported at an external surface of the hollow-block and configured to electronically render data and alerts (Samson, Fig. 1B, discloses visual indicator 35 is supported at an external surface of the housing 30; see [0080]); and one or more illuminators connected to the electromechanical-system and supported at the external surface of the hollow-block to provide visible-alerts ([0080] discloses that the visual indicator may provide different colored light to indicate respective events).
	Regarding claim 16, the modified monitoring device of Samson (as modified above in the rejection of claim 1) is additionally a method of capturing usage of a metered dose inhaler (MDI) with the adherence-monitoring and tracking device as claimed in claim 1, comprising: providing the adherence-monitoring and tracking device of claim 1 (Samson, Fig. 1A depicts providing a monitoring system to a patient); enclosing the MDI (Samson, Fig. 1B, attachable assembly 30 encloses the MDI 20/28);
sensing and logging the operation of the MDI, by capturing the one or more parameters pertaining to the operation of the MDI by the user and processing said captured parameters (Samson, [0073], discloses sensing and logging information pertaining to the operation of the MDI); and rendering the data pertaining to operation of the MDI (Samson, [0073], discloses the PMDD 14 outputting, for display, information indicative of the drug delivery log).
	Regarding claim 18, the modified device of Samson (as modified above in the rejection of claim 11) is additionally a method of capturing usage of a metered dose inhaler (MDI) with the adherence-monitoring and tracking device as claimed in claim 11, comprising: providing the adherence-monitoring and tracking device of claim 11 (Samson, Fig. 1A depicts providing a monitoring system to a patient); accommodating the MDI within the hollow cylindrical portion of the enclosure (Samson, Fig. 1B, attachable assembly 30 encloses the MDI 20/28); accommodating the canister of the MDI in the elongated hollow-block (Samson, Fig. 1B, attachable assembly 30 encloses the MDI 20/28)), rotating the cover to act as the removable-lid at the bottom of the hollow-block and thereby selectively covering the mouthpiece linked to the canister accommodated in the hollow-block (Von Hollen, Fig. 1, cover 23/cover holder 24 selectively covers and uncovers the mouthpiece of the MDI by rotating about the connection point between the tether 38 and the housing 30); and capturing the operation of the MDI and electronically rendering the data thereof (Samson, [0073], discloses the PMDD 14 outputting, for display, information indicative of the drug delivery log).
9.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manice et al (2015/0112707) in view of Greiner (2015/0249478), Samson, and Von Hollen.
	Regarding claim 10, Manice discloses an adherence-monitoring and tracking device for capturing usage of a metered dose inhaler (MDI) (Fig. 2, tracking module 10), the device comprising: an enclosure for accommodating an MDI, wherein the enclosure comprises: a hollow cylindrical-portion configured to receive the MDI (Fig. 2, shell 12 is configured to receive a standard inhaler 20; see [0033]); a foldable-flap integral to the cylindrical portion from a first end configured to cover the top portion of the MDI (Fig. 2, flexible cable 14 and pressure sensitive switch 16 form a foldable-flap that is integral to the shell 12 from a first end, wherein the pressure sensitive switch covers the top portion of the MDI); and an electro-mechanical system forming a part of enclosure configured to capture an operation of the MDI and electronically render data thereof ([0034] discloses the pressure switch 16 as an electro-mechanical switch that communicates with internal electronics; [0043] discloses that the devices renders the date and time that actuation takes place), the electro-mechanical system comprising: at least one transducer configured to capture one or more parameters pertaining to the operation of the MDI by the user (Fig. 2, pressure activated switch 16 is a transducer that detects when a dose of medication is dispensed; see [0043]).
	Manice does not disclose a plurality of magnetic-contacts configured to latch the second end of the flap to the cylindrical portion.
	However, Greiner teaches a medical device case for holding a medical device (Fig. 1, medical device case 100 holds medical device 130), wherein the medical device case comprises a flap that can be placed over the top of the medical device and reconnect with the medical device case via magnets ([0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manice to have an extended flap between the pressure switch 13 and the shell 12, whereby the extended flap and the shell attach to one another via magnets as taught by Greiner to better secure the inhaler within the monitoring and tracking device.
	The modified device of Greiner does not have the electro-mechanical system having microcontroller configured to process said captured parameters, wherein the microcontroller is configured to process the data received from said at least one transducer during the operation of the MDI to ascertain: a) a number of steps undertaken during an inhalation maneuver by the user; b) shaking of the MDI before usage; c) dislodgement of an actuator cap from the MDI; d) occurrence of exhalation before inhalation; e) inhalation for a certain duration before and after generation of spray; and f) restoration of an actuator of the MDI.
However, Samson teaches an adherence monitoring and tracking system for use with an MDI (Fig. 1B) comprising: at least one transducer configured to capture one or more parameters pertaining to the operation of the MDI by the user ([0078] discloses the use of one or more flow sensors. [0079] discloses the use of other sensors such as an accelerometer, electrical switch, temperature sensor, electrodes with ECG circuitry, and other sensors); and a microcontroller configured to process said captured parameters (Fig. 4, processor 150, which is representative of a microcontroller that would be located within attachable assembly 30), wherein the microcontroller is configured to process the data received from said at least one transducer during the operation of the MDI to ascertain: a) a number of steps undertaken during an inhalation maneuver by the user ([0043]-[0044] discloses that PMMD 14 may detect that inhalation by the user is taking place. [0047] discloses that PMMD 14 may also detect when the MDI canister is actuated. These are two separate steps a user would take during an inhalation maneuver. Thus, the microcontroller is configured to detect “a number of steps” undertaken during an inhalation maneuver by the user; b) shaking of the MDI before usage ([0105] discloses that PMMD 14 may include one or more accelerometers that would detect if the user shook PMDD 14 for a sufficient duration and with a sufficient magnitude); d) occurrence of exhalation before inhalation ([0065] and [0069] discloses PMDD 14 detecting an exhalation exceeding a sufficient threshold volume or flow rate prior to inhalation by the user); e) inhalation for a certain duration before and after generation of spray ([0069] discloses detecting a time from the start of inhalation to the actuation being within a threshold. Fig. 14 depicts real time data collection that includes the amount of time inhalation continues after the generation of spray 358; see [0164]-[0165]); and f) restoration of the actuator at the MDI (Fig. 14 depicts that the end of actuation is captured in the actuation data 358, whereby restoration of the actuator would correspond to this point). All of these capabilities of the adherence and tracking device assist the user and clinician in determining that the user is correctly using the inhaler (see, e.g. [0064], where detected sensor information is analyzed to determine if an actuation was “good” or “bad”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controller modified device of Manice to be configured to ascertain claimed parameters (a)-(b) and (d)-(f) as taught by Samson in order to provide a user and clinician with details about the inhalation procedure(s) taken by the user, wherein this information would be helpful in confirming or altering a current dosage regimen.
The modified device of Manice does not have the microcontroller as configured to ascertain c) a dislodgement of an actuator cap from the MDI.
	However, Von Hollen teaches a system for monitoring the usage of an inhaler (Fig. 1, usage monitoring device 16), wherein the system includes a controller that detects the dislodgement of an actuator cap from the inhaler (Fig. 1, processor 36 detects when cover 23 has been removed from inhaler end 20 and begins to storage information related to the user of the inhaler during a treatment session; see [0023]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller of the monitoring device of Manice to be configured to ascertain the dislodgement of an actuator cap as taught by Von Hollen to allow the microcontroller to detect the beginning of a treatment session and to begin collecting and recording usage data of the treatment session. 
	Regarding claim 17, the modified monitoring device of Manice (as modified above in the rejection of claim 10) is a method of capturing usage of a metered dose inhaler (MDI) with the adherence-monitoring and tracking device as claimed in claim 10, comprising: accommodating the metered dose inhaler (MDI) within the hollow cylindrical portion of the enclosure (Manice, Fig. 2, depicts the monitoring device 10 as accommodating the inhaler 20); covering the top portion of the MDI with the foldable flap (Manice, Fig. 2, the switch 16 is part of the foldable flap and covers the top portion of the inhaler 20); latching the second end of the flap to the cylindrical portion with the plurality of magnetic-contacts (Greiner, [0038], discloses an extended flap of a case that secures a medical device, wherein the flap connects to the case via magnets); and capturing the operation of the MDI and electronically rendering the data thereof (Manice, [0043], discloses rendering a date and time for use of the MDI).
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Von Hollen, as applied to claim 11 above, and further in view of Ciancone (2016/0022933).
	Regarding claim 13, the modified device of Samson does not have the hollow block comprising a set of external ribs configured to allow a grip.
	However, Ciancone teaches the housing of an inhaler having traction elements such as finger grooves or grip pads that would allow the user to better grip the device ([0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hollow block of Sutherland to have a set of external ribs for traction as taught by Ciancone to allow the user to better grip the device while using the inhaler.
11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Von Hollen, as applied to claim 11 above, and further in view of Riebe et al (2020/0086069).
	Regarding claim 15, the modified monitoring device of Samson does not have a lock configured to latch the cover with the hollow-block to thereby cause a rigid-accommodation of the mouthpiece within the cover during non-usage of the MDI, wherein the lock comprises flexible flaps.
	However, Riebe teaches an inhaler (Fig. 1) with a hinged cover (Fig. 1, mouthpiece cover 34), wherein the mouthpiece cover is configured to lock to form a rigid accommodation of the mouthpiece within the cover via flexible flaps ([0033] discloses a locking feature 40 that may include resilient locking tabs. These tabs are considered “flaps,” which much has some degree of flexibility in their resiliency to function as a type of latch).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the mouthpiece cover of the modified monitoring device of Samson to have flexible flaps or tabs as taught by Riebe in order to prevent the mouthpiece cover from being accidentally removed while the inhaler is not in use.
Response to Applicant’s Arguments
12.	Applicant’s arguments filed on 6/7/2022 on Pages 11-12 with respect to claims 1 and 11 and regarding Sutherland not disclosing “wherein the microcontroller is configured to process the data received from said at least one transducer during the operation of the MDI to ascertain: a) a number of steps undertaken during an inhalation maneuver by the user, b) shaking of the MDI before usage; c) dislodgement of an actuator cap from the MDI, d) occurrence of exhalation before inhalation; e) inhalation for a certain duration before and after generation of spray; and f) restoration of the actuator at the MDI” have been considered, but are moot in view of the newly applied combination of Samson and Von Hollen in this Office Action.
13.	Applicant’s arguments filed on 6/7/2022 on Pages 13-14 with respect to claims 10 and 17 and regarding Manice and Greiner not teaching or suggesting the features of previously filed dependent claim 5 have been considered, but are moot in view of the newly applied combination of Manice, Greiner, Samson, and Von Hollen in this Office Action.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785